 Case 1:18-cv-00632-RJJ-PJG ECF No. 59 filed 06/20/19 PageID.556 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JOHN HEYKOOP doing business as
EAGLE TOWING,
                                          NO. 1:18-cv-00632
      Plaintiff,
                                          HON. ROBERT J. JONKER
v
                                          MAG. PHILLIP J. GREEN
MICHIGAN STATE POLICE, DAVID
ROESLER, JEFFREY WHITE, and
CHRIS McINTIRE,

      Defendants.


Christopher Scott Patterson (P74350)      Mark E. Donnelly (P39281)
John Seamus Brennan (P55431)              Assistant Attorney General
Fahey Schultz Burzych Rhodes PLC          Attorney for Defendant
Attorney for Plaintiff                    Complex Litigation Division
4151 Okemos Road                          P.O. Box 30736
Okemos, MI 48864                          Lansing, MI 48909
517.381.0100                              517.335.3055

                                                                              /

                   DEFENDANTS JEFFREY WHITE AND CHRIS
                       MCINTIRE’S NOTICE OF APPEAL

      Notice is hereby given that Defendants Jeffrey White and Chris McIntire

appeal by right to the United States Court of Appeals for the Sixth Circuit from the

May 31, 2019, Order (R. 57) entered by the District Court, which denied Defendants
 Case 1:18-cv-00632-RJJ-PJG ECF No. 59 filed 06/20/19 PageID.557 Page 2 of 2



their right to qualified immunity under federal law with respect to Plaintiff’s

Procedural Due Process claim.

                                              Respectfully submitted,

                                              Dana Nessel
                                              Attorney General


                                              s/Mark E. Donnelly
                                              Mark E. Donnelly (P39281)
                                              Assistant Attorney General
                                              Attorney for Defendants
                                              Complex Litigation Division
                                              P.O. Box 30736
                                              Lansing, MI 48909
                                              517.335.3055
                                              donnellym@michigan.gov
                                              P39281
Dated: June 20, 2019

                           CERTIFICATE OF SERVICE

I hereby certify that on June 20, 2019 I electronically filed the foregoing paper with

the Clerk of the Court using the ECF system which will send notification of such

filing of the foregoing document as well as via US Mail to all non-ECF participants.


                                              s/Mark E. Donnelly
                                              Mark E. Donnelly
                                              Assistant Attorney General
                                              Attorney for Defendants




                                          2
